UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1669


SHOMARI SALIM DALEY,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND; CIRCUIT COURT OF MONTGOMERY COUNTY,
MD; THE EXCHANGE AT WHEATON STATION; FAMILY SERVICES INC.;
CHRISTOPHER CALANGAN, Service Coordinator, Family Services, Inc.;
HOUSING INITIATIVE PROGRAMS; KIM PINDELY, Housing Initiative
Programs,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:18-cv-01151-PX)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shomari Salim Daley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shomari Salim Daley appeals the district court’s order dismissing his complaint

without prejudice for failure to comply with the court’s order requiring Daley to amend

the complaint. * We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.      Daley v. Maryland, No.

8:18-cv-01151-PX (D. Md. May 22, 2018). We also deny Daley’s motion for a default

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




      *
         Although the court dismissed the complaint without prejudice, it is clear that
further amendment to the complaint would not likely cure the complaint’s defects, so we
may exercise jurisdiction over the appeal. Cf. Goode v. Cent. Va. Legal Aid Soc’y, 807
F.3d 619, 623, 628 (4th Cir. 2015) (order dismissing complaint without prejudice not
appealable under 28 U.S.C. § 1291 (2012) if plaintiff could save action by amending
complaint).


                                          2